Citation Nr: 0033132	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  97-29 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected otitis media, currently rated as 10 percent 
disabling.

2.  Entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from January 1960 to 
March 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
appellant's claim of entitlement to a compensable disability 
evaluation for service-connected otitis media.  Thereafter, 
the appellant filed a timely notice of disagreement and 
substantive appeal concerning this issue.

During the course of his appeal, the appellant raised 
additional claims for: 
(1) entitlement to a compensable disability evaluation for 
service-connected bilateral hearing loss; and (2) entitlement 
to service connection for tinnitus.  In March 1998, the RO 
issued a rating decision that denied both of the appellant's 
newly raised issues. The appellant then filed a timely notice 
of disagreement and substantive appeal concerning these 
issues.

In July 1999, the RO issued a rating decision that granted an 
increased disability evaluation of 10 percent, effective May 
23, 1997, for the appellant's service-connected otitis media.  
As there is no clearly expressed intent on the part of the 
appellant to limit this appeal to a specific disability 
rating, the issue remains properly before the Board for its 
consideration. AB v. Brown, 6 Vet. App. 35 (1993).

The appellant's claim for an increased disability evaluation 
for his service-connected otitis media, and his claim seeking 
service connection for tinnitus will be addressed in the 
Remand portion of this decision.





FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appellant's appeal.

2.  A VA audiological examination of the veteran's bilateral 
hearing loss, performed in January 1998, revealed average 
puretone thresholds, at 1000, 2000, 3000, and 4000 hertz 
levels, of 33 decibels in the right ear and 30 decibels in 
the left ear.  The report also noted speech recognition 
ability of 96 percent in both ears.  Based on this 
examination, the veteran has Level I hearing in both the 
right and left ear.

3.  A VA audiological examination of the veteran's bilateral 
hearing loss, performed in May 2000, revealed average 
puretone thresholds, at 1000, 2000, 3000, and 4000 hertz 
levels, of 34 decibels in the right ear and 30 decibels in 
the left ear.  The report also noted speech recognition 
ability of 96 percent in the right ear and 100 percent in the 
left ear.  Based on this examination, the veteran has Level I 
hearing in both the right and left ear.


CONCLUSIONS OF LAW

The schedular criteria for a compensable disability 
evaluation for service-connected bilateral hearing loss have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Tables VI and VII, 
Diagnostic Codes 6100-6110 (1998 & 2000); 64 Fed. Reg. 25202-
25210 (May 11, 1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

A.  Veterans Claims Assistance Act of 2000

On November 9, 2000, while the veteran's claim in this case 
was pending on appeal at the Board, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Thus, the veteran is 
entitled to have his claim adjudicated in accordance with 
this legislation.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

After reviewing the veteran's claims file, the Board 
concludes that the RO has complied with the notice and duty 
to assist provisions contained in the new law as they relate 
to the veteran's claim for a compensable disability 
evaluation for his service-connected bilateral hearing loss. 
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO 
has obtained all relevant medical evidence identified by the 
veteran and has scheduled him for the necessary audiological 
examinations to determine the severity of his condition.  The 
Board concludes, therefore, that no prejudice to the veteran 
will occur by the Board's consideration of his case at this 
time. See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

B.  Increased Rating Claims

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment. Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (2000).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (2000).  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (2000); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background

In support of his claim, the veteran submitted and the RO 
obtained outpatient treatment reports, dated from August 1984 
to June 1999, from the VA medical center in Fort Myers, 
Florida.  A review of the veteran's outpatient treatment 
reports revealed treatment for a variety of conditions, 
including drainage from the ears.  A treatment report, dated 
in February 1996, noted that the veteran's left ear was "wet, 
but does not itch."  A treatment report, dated in July 1997, 
noted that the veteran's left ear feels moist at times.  
Physical examination revealed that the right ear was clean.  
The report also noted that debris was removed from the 
membrane of the left ear.  The report concluded with an 
impression otitis, external, left.  An October 1997 treatment 
report noted that the veteran's left ear had improved while 
on Gentamycin.  Physical examination revealed the ear canals 
to be "fairly clean."  A treatment report, dated in January 
1998, noted that the veteran's ear canals were clear.

In January 1998, a VA audiological evaluation was conducted.  
The report of this examination noted pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
35
45
LEFT
20
20
25
35
40

Accordingly, the average pure tone thresholds were noted as 
33 decibels in the right ear and 30 decibels in the left ear, 
at the frequencies from 1000 hertz through 4000 hertz.  
Speech audiometry revealed speech recognition ability of 96 
percent in both the right and left ears.  The report 
concluded with an impression of mild high frequency hearing 
loss above 2000 hertz, bilaterally.  Word recognition ability 
was noted to be "excellent bilaterally."

In March 1998, the veteran was treated for complaints of a 
draining left ear.  Physical examination revealed that the 
veteran's right ear was clear and that the left ear showed 
crusting in the bony canal.  The VA examiner noted that the 
veteran's left ear was draining again and prescribed Coly-
Mycin drops.  An April 1998 treatment report noted that the 
veteran's left ear was "still moist."  The report of a 
computed tomography examination of the veteran's internal 
auditory canal, performed in April 1998, revealed the 
following findings:

Evaluation of the left internal auditory 
canal reveals normal size and appearance 
of the internal auditory canal.  
Evaluation of the temporal bone is 
unremarkable.  No abnormality is seen in 
the region of the semicircular canals or 
vestibule.  There is no evidence of 
cholesteatoma.  The ossicular chain 
appears to be intact.  There is no other 
abnormality identified.

The right internal auditory canal, middle 
ear cavity, and ossicular chain are 
unremarkable.  There is no evidence of 
cholesteatoma on the right.

A treatment report, dated in May 1998, noted that the 
veteran's left ear canal was cleaned of exudate.  The report 
noted that the veteran was prescribed Gentamycin for this 
condition.  A treatment report, dated in August 1998, noted 
that the veteran was seen and that his left ear was 
edematous.  The report of an audiological consultation, dated 
in August 1998, noted the veteran's complaints of a recent 
ear infection with a constant tan colored drainage.  Physical 
examination revealed that his ears were clear.  Auditory 
testing revealed findings of mild to moderate sensorineural 
hearing loss in the right ear and mild to severe mixed 
hearing loss in the left ear.  Word recognition ability was 
noted to be excellent in the right ear and fair in the left 
ear.  A treatment report, dated in September 1998, noted that 
the veteran had purulent discharge.  A treatment report, 
dated in May 1999, noted that the veteran's left ear was 
again moist.

In May 2000, a second VA audiological evaluation was 
conducted.  The report of this examination noted pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
35
40
40
LEFT
20
25
25
40
35

Accordingly, the average pure tone thresholds were noted as 
34 decibels in the right ear and 30 decibels in the left ear, 
at the frequencies from 1000 hertz through 4000 hertz.  
Speech audiometry revealed speech recognition ability of 96 
in the left ear and 100 percent in the right left ear.  
Tympanometry revealed normal middle ear function, 
bilaterally.  The report concluded with an impression of mild 
sensorineural hearing loss above 1000 hertz in the right ear 
and above 2000 hertz in the left ear.  Word recognition 
ability was noted to be "excellent bilaterally."

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


A. Bilateral Hearing Loss

When the issue involves a claim for an increased disability 
rating for hearing loss, the applicable rating will be 
determined by applying the numerical values listed in the 
audiological examination report to the applicable rating 
tables.  Under these criteria, the severity of a hearing loss 
disability is determined by application of a rating schedule 
that establishes 11 auditory acuity levels, ranging from 
Level I (for essentially normal acuity) through Level XI (for 
profound deafness).  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 
through 6110 (2000).  It should be emphasized that 
"assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992). 

The Board notes that certain regulations in the VA Schedule 
for Rating Disabilities pertaining to the evaluation of 
hearing impairment were revised during the pendency of this 
appeal and became effective on June 10, 1999. 64 Fed. Reg. 
25202-25210 (May 11, 1999); see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991) (holding that, where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to appellant 
should and will apply unless Congress provides otherwise or 
permits the Secretary to do otherwise).  However, the 
provisions in Tables VI, VIa, and VII did not change.

Under the regulations governing the evaluation of hearing 
impairment prior to June 10, 1999, the findings on the 
veteran's January 1998 VA audiological examination resulted 
in a noncompensable (0 percent) disability rating.  
Specifically, an average puretone decibel loss of 33 in the 
right ear with 96 percent discrimination results in a "I" 
under TABLE VI and an average puretone decibel loss of 30 in 
the left ear with 96 percent discrimination results in a "I" 
under TABLE VI. 38 C.F.R. § 4.85, TABLE VI (1998).  A "I" and 
a "I" results in a noncompensable disability rating under 
TABLE VII. 38 C.F.R. § 4.85, TABLE VII (1998).  The findings 
on the veteran's most recent VA audiological examination, 
performed in May 2000, also resulted in a noncompensable (0 
percent) disability rating under the regulations governing 
hearing impairment prior to June 10, 1999.  Specifically, an 
average puretone decibel loss of 34 in the right ear with 96 
percent discrimination results in a "I" under TABLE VI and an 
average puretone decibel loss of 30 in the left ear with 100 
percent discrimination results in a "I" under TABLE VI. 38 
C.F.R. § 4.85, TABLE VI (1998).  A "I" and a "I" results in a 
noncompensable disability rating under TABLE VII. 38 C.F.R. § 
4.85, TABLE VII (1998).

Under the revisions to the regulations, either TABLE VI or 
TABLE VIa may be used to determine the Roman numeral 
designation "[w]hen the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more" or "[w]hen the puretone threshold is 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz . . . ." 64 Fed. Reg. 25202-25210 (May 11, 1999), 
codified at 38 C.F.R. § 4.86(a), (b) (2000).  In this case, 
neither of the VA audiological examinations conducted in 
January 1998 and May 2000 meets the standard set forth in 
38 C.F.R. § 4.86 (a) (2000).  Accordingly, the results of 
these examinations would be the same as under the prior 
regulations. 

The Board notes that although the veteran underwent an 
audiological consultation in August 1998, the report of this 
examination contained incomplete findings for rating 
purposes.  The findings, however, appear to be similar to 
those listed on the veteran's January 1998 and May 2000 
examinations. 

Accordingly, the Board concludes that the veteran's service-
connected bilateral hearing loss does not warrant an 
increased (compensable) disability rating.  This conclusion 
is reached under both the old and new hearing loss 
regulations. See Karnas v. Derwinski, 1 Vet. App. at 308.

The Board is sympathetic to the veteran's contentions 
regarding the severity of his service-connected bilateral 
hearing loss; however, as noted above, in Lendenmann, supra, 
the United States Court of Appeals for Veterans Claims held 
that the assignment of disability ratings for hearing 
impairment is derived by a mechanical application of the 
rating schedule to numeric designations assigned after 
audiometric evaluations are rendered.  Based on the 
application of the rating criteria to the audiometric 
evidence in this case, a compensable disability rating for 
the veteran's service-connected bilateral hearing loss may 
not be granted.

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claim for a compensable disability 
rating for his service-connected bilateral hearing loss. 


ORDER

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss is denied.


REMAND

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand of the 
remaining issues in this case is required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

A.  Need for Additional Medical Examination 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that Board must rely on independent medical evidence to 
support its findings and must not refute medical evidence in 
the record with its own unsubstantiated medical conclusions), 
overruled on other grounds by Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Halstead v. Derwinski, 3 Vet. App. 213 
(1992).  

Pursuant to the newly enacted 38 U.S.C.A. §  5103A (2000), 
"[t]he Secretary shall treat an examination or opinion as 
being necessary to make a decision on a claim 
. . . if the evidence of record before the Secretary, taking 
into consideration all information and lay or medial evidence 
(including statements of the claimant) - (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms; and (B) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (C) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim."

After a thorough review of the veteran's claims file, the 
Board finds that an advisory opinion is needed in this matter 
to examine the relationship, if any, between the veteran's 
currently diagnosed tinnitus and his active duty service, 
including his service-connected disabilities.  Although the 
veteran's May 2000 VA audiological examination set out to 
address this very question, the final conclusion reached by 
that examination is insufficient to make a decision in this 
claim.  Thus, the RO should schedule the veteran for an 
additional examination in this matter.  The RO should also 
attempt to obtain the veteran's official military personnel 
file to assist the VA examiner in reviewing the veteran's 
inservice exposure to noise.

B. Otitis Media - Inextricably Intertwined

The RO has rated the veteran's service-connected otitis media 
as 10 percent disabling under Diagnostic Code 6200.  Pursuant 
to Diagnostic Code 6200, a 10 percent disability rating is 
warranted for chronic otitis media, mastoiditis, or 
cholesteatoma (or any combination), during suppuration, or 
with aural polyps.  A note to this code section reads, 
"[e]valuate hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull, separately.)  38 C.F.R. § 4.87, Diagnostic Code 
6200 (2000). 

The evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 38 
C.F.R. § 4.14 (2000).  The Court has held that a claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity." Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  

As the etiology of the veteran's tinnitus has not yet been 
determined, the Board finds this claim to be "inextricably 
intertwined" with the issue of an increased disability rating 
for service-connected otitis media.
 
Accordingly, this case is REMANDED for the following:

1.  The RO should attempt to secure the 
official service personnel file that may 
exist pertaining to this veteran from the 
service department or the appropriate 
depository of records. 

2.  The RO should then arrange for a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
the veteran's tinnitus.  The examiner in 
conjunction with the evaluation must 
review the veteran's claims folder.  Any 
tests or studies deemed necessary should 
be conducted.  Based on the examination 
and a review of the records, the examiner 
should offer an opinion on the following:

Does the veteran currently have 
tinnitus which is at least as likely 
as not related to his active duty 
service or to his service-connected 
disabilities, including otitis media 
and bilateral hearing loss?

In making this determination, the VA 
physician should review the veteran's 
inservice medical treatment records, 
service personnel file, and post service 
medical treatment records.  The rationale 
for the opinion expressed must be 
provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  The RO should then readjudicate the 
veteran's claims for: (1) entitlement to 
an increased disability evaluation, in 
excess of 10 percent, for service-
connected otitis media, and (2) 
entitlement to service connection for 
tinnitus.

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



	(CONTINUED ON NEXT PAGE)

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals



 



